Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5218 Page 1 of 66



      Ensource Investments, LLC. v. Thomas P. Tatham, et al.
      CASE NO. 17CV0079 H LL


                  TABLE OF CONTENTS OF EXHIBITS
               TO DECLARATION OF SHANNON SWEENEY


               EXHIBIT                        PAGES

               Exhibit A                      1-41

               Exhibit B                      42 - 49

               Exhibit C                      50 - 53

               Exhibit D                      54 - 65

               Exhibit E                      66 - 116

               Exhibit F                      117 - 134

               Exhibit G                      135 - 150

               Exhibit H                      151 - 171




   408109‐v1
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5219 Page 2 of 66




                                                            EXHIBIT A
                                                                       Exhibit A
                                                                        Page 1
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5220 Page 3 of 66




                                                                       Exhibit A
                                                                        Page 2
                                                                           WIL 00001211
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5221 Page 4 of 66




                                                                   terms




                                   1

                                                                           Exhibit A
                                                                            Page 3
                                                                               WIL 00001212
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5222 Page 5 of 66




                                         tenn                                   to




a

                                                                           on




                                                 a            to


                                                     l.

                                                               successor             as


                                                          a




                                                                     as              on




                                                                                 Exhibit A
                                                                                  Page 4
                                                                                     WIL 00001213
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5223 Page 6 of 66




                                                    more                sum




                                                           more
sum

                                                1           successor         as


                         means



                                   3

                                                                         Exhibit A
                                                                          Page 5
                                                                              WIL 00001214
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5224 Page 7 of 66




 K of the Tax Code, as amended from time to time.

                                           ARTICLE II
                                           Organization

        Section 2.1 Formation. The Company has been organized as a Texas limited liability
 company by the filing of Certificate of Formation (the "Certificate") under and pursuant to the
 Code and the issuance of a certificate of formation for the Company by the Secretary of State of
 Texas.

       Section 2.2 Name. The name of the Company is "HOPEWELL - PILOT PROJECT,
 LLC", and all Company business must be conducted in that name or such other names that
 comply with applicable law as the Board may select from time to time.

         Section 2.3 Registered Office; Registered Agent; Principal Office in the United States;
 Other Offices. The registered office of the Company required by the Code to be maintained in
 the State of Texas shall be the office of the registered agent of the Company. TI1e registered
 agent of the Company in the State of Texas shall be the initial registered agent named in the
 Certificate or such other Person or Persons as the Board may designate from time to time in the
 manner provided by law. The principal office of the Company in the United States shall be at
 such place as the Board may designate from time to time, which need not be in the State of
 Texas, and the Company shall maintain records there as required by Section 3.151 of the Code.
 The Company may have such other offices as the Board may designate from time to time.

         Section 2.4 Purposes. The sole purpose of the Company shall be to conduct the
 Company Business and all activities incidental to the Company Business in accordance with the
 applicable provisions of the Code, including, but not limited to: (i) entering into, performing,
 enforcing, and carrying out contracts of any kind necessary or desirable to, or in connection with,
 or incidental to the Company Business or, accomplishing the general purposes of the Company,
 (ii) acquiring oil, gas and mineral leases, mineral interests, royalty interests, top leases, and
 options in the Area of Mutual Interest and (iii) borrowing money and issuing evidence of
 indebtedness, and securing the same by mortgage, deed of trust, pledge, or other lien, in
 furtherance of the Company Business.

         Section 2.5 Term. The existence of the Company commenced on the date the Secretary
 of State of Texas issued a certificate of formation for the Company and shall continue in
 existence for the period fixed in the Certificate for the duration of the Company, or such earlier
 time as this Agreement may specify.

        Section 2.6 Foreign Qualification. Prior to the Company's conducting business in
 any jurisdiction other than Texas, the Board, if required by the laws of such jurisdiction, shall
 cause the Company to comply, to the extent procedures are available and those matters are
 reasonably within the control of the Board, with all requirements necessary to qualify the
 Company as a foreign limited liability company in that jurisdiction. At the request of the Board,
 each Member shall execute, acknowledge, swear to, and deliver all certificates and other
 instruments conforming with this Agreement that are necessary or appropriate to qualify,



                                             4

                                                                                                Exhibit A
                                                                                                 Page 6
                                                                                                 WIL 00001215
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5225 Page 8 of 66




               16




                                                                       Exhibit A
                                                                        Page 7
                                                                           WIL 00001216
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5226 Page 9 of 66




                                                                          are




                                   6

                                                                       Exhibit A
                                                                        Page 8
                                                                           WIL 00001217
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5227 Page 10 of 66




                                                                        Exhibit A
                                                                         Page 9
                                                                            WIL 00001218
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5228 Page 11 of 66




                                                                        Exhibit A
                                                                        Page 10
                                                                            WIL 00001219
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5229 Page 12 of 66




                                                           to




                                                                        Exhibit A
                                                                        Page 11
                                                                            WI L 00001220
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5230 Page 13 of 66




                                                                        Exhibit A
                                                                        Page 12
                                                                            WIL 00001221
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5231 Page 14 of 66




                  i)                                           to




                  i)       amount                 to




                                                                        Exhibit A
                                                                        Page 13
                                                                            WI L 00001222
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5232 Page 15 of 66




                                                   to                        as



    a




                                                                        Exhibit A
                                                                        Page 14
                                                                            WI L 00001223
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5233 Page 16 of 66




                                   13

                                                                        Exhibit A
                                                                        Page 15
                                                                            WI L 00001224
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5234 Page 17 of 66




                                                                        Exhibit A
                                                                        Page 16
                                                                            WI L 00001225
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5235 Page 18 of 66




                                   15

                                                                        Exhibit A
                                                                        Page 17
                                                                            WI L 00001226
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5236 Page 19 of 66




                                   1
                                                                        Exhibit A
                                                                        Page 18
                                                                            WI L 00001227
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5237 Page 20 of 66




                                                                        Exhibit A
                                                                        Page 19
                                                                            WI L 00001228
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5238 Page 21 of 66




                                   18

                                                                        Exhibit A
                                                                        Page 20
                                                                            WI L 00001229
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5239 Page 22 of 66




         within sixty (60) days after the date of the earliest dated consent delivered to the
         Company in the manner required by this Section, a consent or consents signed by the
         holder or holders of not less than the minimum Membership Interests that would be
         necessary to take the action that is the subject of the consent are delivered to the
         Company by delivery to its registered office or its principal place of business. Delivery
         shall be by hand or certified or registered mail, return receipt requested. A telegram,
         cablegram or similar transmission by a Member, or a photographic, photostatic, facsimile
         or similar reproduction of a writing signed by a Member shall be regarded as signed by
         the Member for purposes of this Section. Prompt notice of the taking of any action by
         Members without a meeting by less than unanimous written consent shall be given to
         those Members who did not consent in writing to the action.

                 (b)     The record date for determining Members entitled to consent to an action
         in writing without a meeting shall be the first date on which a signed written consent
         setting forth the action taken or proposed to be taken is delivered to the Company by
         delivery to its registered office or its principal place of business. Delivery shall be by
         hand or by certified or registered mail, return receipt requested,

                 (c)     Members may participate in and hold a meeting by means of conference,
         telephone or similar communications equipment by means of which all Persons
         participating in the meeting can hear each other, and participation in such meeting shall
         constitute attendance and presence in person at such meeting, except where a Person
         participates in the meeting for the express purpose of objecting to the transaction of any
         business on the ground that the meeting is not lawfully called or convened.

                                            ARTICLE IX
                                           Indemnification

          Section 9.1    Exculpation,     Neither any Manager, any Member nor any Person
  appointed to act as liquidator under Article XII ( each a "Covered Person") shall be liable to the
  Company or any Member under any theory of law, including tort, contract or otherwise
  (INCLUDING A COVERED PERSON'S 0\1/N NEGLIGENCE) for any loss, damage or claim
  incurred by reason of any act or omission by such Covered Person in good faith on behalf of the
  Company and in a manner reasonably believed to be within the scope of authority conferred on
  such Covered Person by this Agreement, including any such loss, damage or claim attributable to
  errors in judgment, negligence or other fault of such Covered Person, except that a Covered
  Person shall be liable for any such loss, damage or claim incurred by reason of gross negligence,
  willful misconduct, intentional misrepresentation or breach of duty of loyalty of such Covered
  Person. A Covered Person shall be fully protected in relying in good faith upon the records of
  the Company and upon such information, opinions, reports or statements presented to the
  Company by any Person as to matters the Covered Person reasonably believes are within such
  other Person's professional or expert competence and who has been selected with reasonable
  care by or on behalf of the Company, including information, opinions, reports or statements as to
  the value and amount of the assets, liabilities, profits, losses or any other facts pertinent to the
  existence and amount of assets from which distributions to Members might properly be paid.




                                               19


                                                                                                 Exhibit A
                                                                                                 Page
                                                                                                  WIL2100001230
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5240 Page 23 of 66




          Section 9.2     Right to Indemnification, Subject to the limitations and conditions as
  provided in this Article IX, each Manager who was or is made a party or is threatened to be made
  a party to or is involved in any threatened, pending or completed action, suit or proceeding,
  whether civil, criminal, administrative, arbitrative or investigative (hereinafter a ''Proceeding"),
  or any appeal in such a Proceeding or any inquiry or investigation that could lead to such a
  Proceeding, by reason of the fact that he or she is acting on behalf of the Company or was
  serving at the request of the Company as a manager, officer, partner, venturer, proprietor, trustee,
  employee, agent, or similar functionary of another foreign or domestic limited liability company,
  corporation, partnership, joint venture, sole proprietorship, trust, employee benefit plan or other
  enterprise, shall be indemnified by the Company to the fullest extent permitted by the Code, as
  the same exist or may hereafter be amended (but, in the case of any such amendment, only to the
  extent that such amendment permits the Company to provide broader indemnification rights than
  said law permitted the Company to provide prior to such amendment) against judgments,
  penalties (including excise and similar taxes and punitive damages), fines, settlements and
  reasonable expenses (including, without limitation, attorneys' fees) actually incurred by such
  Manager in connection with such Proceeding, and indemnification under this Article IX shall
  continue as to a Person who has ceased to serve in the capacity which initially entitled such
  Person to indemnity hereunder. The rights granted pursuant to this Article IX shall be deemed
  contract rights, and no amendment, modification or repeal of this Article IX shall have the effect
  of limiting or denying any such rights with respect to actions taken or Proceedings arising prior
  to any such amendment, modification or repeal. It is expressly acknowledged that the
  indemnification provided in this Article IX could involve indemnification for negligence of
  the Manager or under theories of strict liability.

         Section 9.3    Advance Payment.        The right to indemnification conferred in this
  Article IX shall include the right to be paid or reimbursed by the Company the reasonable
  expenses incurred by the Manager of the type entitled to be indemnified under Section 9.1 who
  was, is or is threatened to be made a named defendant or respondent in a Proceeding in advance
  of the final disposition of the Proceeding and without any determination as to the Manager's
  ultimate entitlement to indemnification; provided, however, that the payment of such expenses
  incurred by any such Manager in advance of the final disposition of a Proceeding, shall be made
  only upon delivery to the Company of a written affirmation by such Manager of his or her good
  faith belief that he has met the standard of conduct necessary for indemnification under this
  Article IX and a written undertaking, by or on behalf of such Manager, to repay all amounts so
  advanced if it shall ultimately be determined that such indemnified Manager is not entitled to be
  indemnified under this Article IX or otherwise.

          Section 9.4    Indemnification of Officers, Employees and Agents. The Company, by
  adoption of a resolution of a Majority Interest, may indemnify and advance expenses to any other
  manager, officer, employee or agent of the Company to the same extent and subject to the same
  conditions under which it may indemnify and advance expenses to Managers under this
  Article IX; and, the Company may indemnify and advance expenses to Persons who are not or
  were not Managers, officers, employees or agents of the Company but who are or were serving at
  the request of the Company as a manager, officer, partner, venturer, proprietor, trustee,
  employee, agent of similar functionary of another foreign or domestic limited liability company,
  corporation, partnership, joint venture, sole proprietorship, trust, employee benefit plan or other



                                              20

                                                                                                  Exhibit A
                                                                                                  Page 22
                                                                                                   WIL 00001231
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5241 Page 24 of 66




                                    l

                                                                        Exhibit A
                                                                        Page 23
                                                                            WI L 00001232
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5242 Page 25 of 66




                                                                        Exhibit A
                                                                        Page 24
                                                                            WI L 00001233
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5243 Page 26 of 66




 on



                                                 or




                                                                        Exhibit A
                                                                        Page 25
                                                                            WI L 00001234
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5244 Page 27 of 66




                                                                to
      as




                                                                        Exhibit A
                                                                        Page 26
                                                                            WI L 00001235
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5245 Page 28 of 66




                                                                        Exhibit A
                                                                        Page 27
                                                                            WI L 00001236
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5246 Page 29 of 66




          Section 13.8 Further Assurances.          In connection with this Agreement and the
  transactions contemplated hereby, each Member shall execute and deliver any additional
  documents and instruments and perform any additional acts that may be necessary or appropriate
  to effectuate and perform the provisions of this Agreement and those transactions.

         Section 13.9 Waiver of Certain Rights. Each Member irrevocably waives any right it
  may have to maintain an action for the winding up of the Company or for partition of the
  property of the Company.

          Section 13.10 Indemnification. To the fullest extent permitted by law, each Member
  shall indemnify the Company, and each other Member and hold them harmless from and against
  all losses, costs, liabilities, damages, and expenses (including, without limitation, costs of suit
  and attorney's fees) they may incur on account of any breach by that Member of this Agreement
  or on account of any business activities conducted by that Member or its affiliates prior to the
  Effective Date of this Agreement.

          Section 13.11 Notice to Members of Provisions of this Agreement. By executing this
  Agreement, each member acknowledges that it has actual notice of (a) all of the provisions of
  this Agreement, including, without limitation, the restrictions on the transfer of Membership
  [nterests set forth in Article III, and (b) all of the provisions of the Certificate. Each Member
  hereby agrees that this Agreement constitutes adequate notice of all such provisions, and each
  Member hereby waives any requirement that any further notice thereunder be given.

         Section 13./2 Counterparts. This Agreement may be executed in any number of
  counterparts with the same effect as if all signing parties had signed the same document. All
  counterparts shall be construed together and constitute the same instrument.

         Section 13.13 Cross-references. References in this Agreement to Articles, Sections,
  Exhibits, or Schedules shall be deemed to be references to Articles, Sections, Exhibits, and
  Schedules of this Agreement unless the context specifically and expressly requires otherwise.

         Section 13.14 Legal Representation. Each Member hereby acknowledges that the
  Members have been advised that the Members should seek and have had the opportunity to seek
  independent legal counsel to review this Agreement and all related documents on the Member's
  behalf and to obtain the advice of such legal counsel relating to such documentation. Each
  Member further acknowledges and agrees that the law firm of Doherty & Doherty LLP are legal
  counsel solely to Willis Group, LLC with respect to this Agreement.

         Section 13.15 Construction. Whenever the context requires, the gender of all words
  used in this Agreement includes the masculine, feminine, and neuter. Except to the extent the
  context specifically indicates otherwise, all references to Certificate and Sections refer to articles
  and sections of this Agreement, and all references to Exhibits refer to Exhibits attached hereto,
  each of which is made a part hereof for all purposes.

                                           [Signature Pages Follow]




                                               26


                                                                                                    Exhibit A
                                                                                                    Page
                                                                                                     WIL2800001237
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5247 Page 30 of 66




                                                                        Exhibit A
                                                                        Page 29
                                                                            WI L 00001238
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5248 Page 31 of 66




        IN WITNESS WHEREOF, the Managers and Members have executed this Agreement as
 of Effective Date.

                                       MANAGERS:

                                           ~~~
                                             Mark A. Willis


                                       4uu iP~
                                             Thomas P. Tatham

 Member Signatures Follow:

 FOUNDING MEMBERS:

                                       HOPEWELL WILLIS HOLDINGS LLC




                                       WILLIS GROUP, LLC




                                      28

                                                                               Exhibit A
                                                                               Page 30
                                                                                   WIL 00001239
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5249 Page 32 of 66



                              MEMBER SIGNATURE PAGE


          The undersigned Member of HOPEWELL - PILOT PROJECT, LLC, a Texas limited
 liability company (the "Company"}, does hereby execute this signature page to be attached to
 that certain Third Amended and Restated Company Agreement for the Company and agrees to
 be bound by all of the terms and provisions of such Agreement.



                                                       Hopewell Willis Holdings, LLC

                                                      By:            __/c._/
                                                              ------c--    ~
                                                            Mark A. Willis

                                                      Address: 1400 Post Oak Blvd. Suite 200
                                                               Houston, TX 77027




                                           1

                                                                                         Exhibit A
                                                                                         Page 31
                                                                                               WIL 00001240
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5250 Page 33 of 66




                                                                        Exhibit A
                                                                        Page 32
                                                                            WIL 00001241
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5251 Page 34 of 66




                                                                        Exhibit A
                                                                        Page 33
                                                                            WI L 00001242
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5252 Page 35 of 66




                                                                        Exhibit A
                                                                        Page 34
                                                                            WI L 00001243
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5253 Page 36 of 66




                              MEMBER SIGNATURE PAGE


          The undersigned Member of HOPEWELL - PILOT PROJECT, LLC, a Texas limited
 liability company (the "Company"), does hereby execute this signature page to be attached to
 that certain Third Amended and Restated Company Agreement for the Company and agrees to
 be bound by all of the terms and provisions of such Agreement.




                                          33
                                                                                       Exhibit A
                                                                                       Page 35
                                                                                           WIL 00001244
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5254 Page 37 of 66



                              MEMBER SIGNATURE PAGE


          The undersigned Member of HOPEWELL- PILOT PROJECT, LLC, a Texas limited
 liability company (the "Company"), does hereby execute this signature page to be attached to
 that certain Third Amended and Restated Company Agreement for the Company and agrees to
 be bound by all of the terms and provisions of such Agreement.




                                                      ::.~ili;sz;~_
                                                          Thomas P. Tatham, Managing Director

                                                      Address: 1400 Post Oak Blvd. Suite 200
                                                               Houston, TX 77056




                                                                                         Exhibit A
                                                                                         Page 36
                                                                                               WIL 00001245
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5255 Page 38 of 66




                                                                        Exhibit A
                                                                        Page 37
                                                                            WI L 00001246
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5256 Page 39 of 66




                              MEMBER SIGNATURE PAGE


          The undersigned Member of HOPEWELL- PILOT PROJECT, LLC, a Texas limited
 liability company (the "Company"), does hereby execute this signature page to be attached to
 that certain Third Amended and Restated Company Agreement for the Company and agrees to
 be bound by all of the terms and provisions of such Agreement.



                                                      EnSource Investments, LLC
                                                                ff .
                                                               '',//
                                                                         /
                                                                         // /
                                                                             /.     //7  /"'
                                                                                      / ! .    . .   .
                                                      By:    (A4j~>          /      (7   lC~y;;?/
                                                                     Pannu, Manager
                                                               ~Justin
                                                             e ;.            :;:;
                                                                           rfrr1z1~
                                                      Address: 700 W. E Street, #3804
                                                               San Diego, CA 92101




                                          1

                                                                                                Exhibit A
                                                                                                Page 38
                                                                                                     WI L 00000913
                 Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5257 Page 40 of 66




                                            SCHEDULE A
                                          Member Information



     Name and Address             Founders-   Initial             Initial           Capital            Adjusted
      of Each Member               Shares   Ownership           Additional       Contribution         Ownership
                                            Percentage            Equity_            Paid          Percentage after
                                                                 Shares**          for Initial-     issue of Initial
                                                                                  Additional-         Additional
                                                                                 Eguity Shares     Eguity Shares***

Willis Group Members:

Hopewell Willis Holdings,
LLC
1400 Post Oak Blvd.                450,000          45%            50,000       $100,000               34.25%
Suite 200
Houston, TX 77056

Willis Group LLC
1400 Post Oak Blvd.                225,000         22.5%                                               15.41%
Suite 200
Houston, TX 77056

Tatham Group Members:

Hopewell Tatham Holdings
LLC                               112,500         11.25%                                                7.71%
1400 Post Oak Blvd.
Suite 200
Houston, TX 77056

LNG Partners, LLC
600 Travis St.                    112,500         11.25%                                                7.71%
Suite 5900
Houston, TX 77002

Mark A. Bush                      100,000           10%                                                 6.84%
5868 Westheimer, Apt 458
Houston, TX 77057




                                                                                                                Exhibit A
                                                                                                                Page 39
                                                                                                                    WI L 00000950
                         Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5258 Page 41 of 66




         Initial New Members:

Gil Lopez III                                                      25,000       $50,000                    1.71%
16522    Champions       Cove
Circle
Spring, TX 773 79

Michael Casey Foran                                                17,500       $35,000                    1.20%
200 Lamont Ave.
San Antonio, TX 78209

Foran Ltd.                                                         12,500       $25,000                    0.86%
200 Lamont Ave.
San Antonio, TX 78209

Michael T. Willis                                                  15,000       $30,000                    1.03%
1400 Post Oak Blvd.
Suite 200
Houston, TX 77056

South Padre Gas Partners,                                          25,000       $50,000                    1.71%
L.P.
10 S. Briar Hollow Ln., #30
Houston, TX 77027

Thomas Trent Stout                                                 50,000       $100,000                   3.42%
231 Bryn Mawr Cir.
Houston, TX 77024


EnSource Investments, LLC                                         265,000       $530,000                   18.15%


Totals                            1,000,00          100%          460,000       $920,000                   100%
                                  0


     * 1,000,000 Founders Shares allocated among Willis Group Members, Tatham Group Members and
     Mark A. Bush
     **Initial Additional Equity Shares subscribed by Founding Members and Initial New Members
     *** Rounded to nearest 1/100 th of one per cent (.01%)




                                                                                                                    Exhibit A
                                                                                                                    Page 40
                                                                                                                        WI L 00000951
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5259 Page 42 of 66




                                                                        Exhibit A
                                                                        Page 41
                                                                            WIL 00001249
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5260 Page 43 of 66




                                                                   EXHIBIT B




                                                                        Exhibit B
                                                                        Page 42
                    Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5261 Page 44 of 66




To:        Richard E. Nawracaj[rich.nawracaj@nawracaj-law.com]
Cc:        Mark Willis[Mark@willisgroupus.com]; 'Justin Pannu'uustinpannu1503@gmail.com]; 'Chad
Martin'[chadlandmark@hotmail.com]
From:      Tom Tatham
Sent:      Mon 9/12/2016 11 :37:16 AM
Subject: Re: Revised Company Agreements
PROMISSORY NOTE- HopeweiiWillis Bridge Loan-[$TBD].doc

Rich,
Your comments below are consistent with my discussion with Mark this morning. Mark asked me to prepare a
Promissory Note with Hopewell & Mark as joint Makers which may be easier than adding a guarantee from Mark.
attach the preliminary draft for your review and use if you find helpful.
Thanks,
Tom

From: "Richard E. Nawracaj" <rich.nawracaj@nawracaj-law.com >
Date: Monday, September 12, 2016 at 11:15 AM
To: Tom Tatham <tpt@lngpartners.com >
Cc: 'Mark Willis' <Mark@willisgroupus.com >, 'Justin Pannu' <justinpannu1503@gmail.com >, 'Chad Martin'
<chadlandmark@hotmail.com >
Subject: RE: Revised Company Agreements


 Tom,

 Here is my understanding as to where we 1 re at with this deal:

      1. A convertible promissory note will be issued for $205,000- convertible into 102,500
         units of Hopewell- with a maturity date of 9/26/16. The note will be personally
         guaranteed by Mark.
      2. In between now and 9/26/16, we get the Company Agreements for both Hopewell and
         Title Rover amended and enacted by the limited liability companies.
      3. EnSooure is looking at a total of $610,000 to invest. $205,000 in connection with the
         convertible note immediately- then another $205,000 in 30 days and then finally
         another $200,00 when Chad is able to fund.

 The convertible promissory note ad guaranty will be sent to you as soon as possible.

 Please contact me with any questions.

 Thanks,
Rich

 Richard E. Nawracaj
 Law Offices of Richard E. Nawracaj
 155 N. Wacker Drive, Suite 4250
 Chicago, Illinois 60606
 Phone: (312) 803-4837
 Cell: (773) 255-4541
 Fax: (312) 873-4640
 rich.nawracaj@nawracaj-law.com




                                                                                                              Exhibit B
                                                                                                              Page 43
                                                                                                                  WIL 00001394
                     Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5262 Page 45 of 66




 From: Tom Tatham [mailto:tpt@lngpartners.com ]
Sent: Monday, September 12, 2016 10:22 AM
To: Richard E. Nawracaj <rich.nawracaj@nawracaj-law.com >
Cc: Mark Willis <Mark@willisgroupus.com>; 'Justin Pannu' < justinpannu1503@gmail.com>; 'Chad Martin'
 <chadlandmark@hotmail.com >
Subject: Re: Revised Company Agreements

 Thanks, RichSI just spoke with Mark and if I understand the latest concept correctly, the current thinking between
 Mark and Justin is that once we have resolved the open issues with you and further amended the Title Rover
 Company Agreement accordingly; and conformed the Hopewell Company Agreement to be further amended with
 agreed language; that your client1s will provide a 14 day bridge loan (not sure of the$ amount) to Hopewell (with
 Mark's personal liability as co-maker of note) while the revised Hopewell Agreement is circulated and fully
 executed. Once the amended Hopewell Company Agreement is fully executed, the bridge loan would be
 exchanged for IAE Shares of Hopewell as agreed. Is this your understanding as well?
 Please let me know.
 Thanks,
 Tom

 PS: The Bears played better than you might think. Except for Kevin White running a bad route which gave the
 Texans a cheap score, the game was pretty even! It would appear that this is the Cubs 1 year however!

 From: "Richard E. Nawracaj" <rich.nawracaj@nawracaj-law.com >
Date: Monday, September 12, 2016 at 9:28AM
To: Tom Tatham <tpt@lngpartners.com >
Subject: RE: Revised Company Agreements


 Tom,

 Thanks for the e-mail. I just sent my client an e-mail concerning the revised Company
 Agreement for Title Rover, LLC that was received on Friday and, generally, thoughts on trying to
 wrap this deal up. I1 ll reach out to you once there is something substantive to report- please do
 the same.

 I didn 1 t get a chance to watch either- probably a good thing considering the results of the Bears
 game - although my expectations for the team are way low.

 Thanks,
Rich

 Richard E. Nawracaj
 Law Offices of Richard E. Nawracaj
 155 N. Wacker Drive, Suite 4250
 Chicago, Illinois 60606
 Phone: (312) 803-4837
 Cell: (773) 255-4541
 Fax: (312) 873-4640
 rich.nawracaj@nawracaj-law.com

 From: Tom Tatham [mailto:tpt@lngpartners.com ]
Sent: Monday, September 12, 2016 9:17AM




                                                                                                                 Exhibit B
                                                                                                                 Page 44
                                                                                                                      WIL 00001395
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5263 Page 46 of 66




                                                                                  Exhibit B
                                                                                  Page 45
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5264 Page 47 of 66




                                                                                  Exhibit B
                                                                                  Page 46
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5265 Page 48 of 66




                                                                                  Exhibit B
                                                                                  Page 47
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5266 Page 49 of 66




                                                                                  Exhibit B
                                                                                  Page 48
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5267 Page 50 of 66




                                                                                  Exhibit B
                                                                                  Page 49
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5268 Page 51 of 66




                                                                   EXHIBIT C




                                                                        Exhibit C
                                                                        Page 50
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5269 Page 52 of 66



To:      Justin PannuUustinpannu1503@gmail.com]
Cc:      Mark Willis[Mark@w illisgroupus.com); jerry.johns@intelometry.comUerry.johns@intelometry.com);
chadlandmark@hotmail.com[chadlandmark@hotmail.com)
From:    Tom Tatham
Sent:    Sat 812712016 5:34:53 PM
Subject: Re: Dilution f OA I TR I other provisions

Justin,
OK, please send me the executed subscription agreements that were effective on Friday August 26, 2016
deliverable to Hopewell subj ect to receipt of fully executed Amended and Restated Company Agreement
in acceptable form and acknowledgement of such acceptance by each subscriber and we will go from
there on Monday.
Thanks,
Tom

Sent from my iPhone

On Aug 27, 20 16, at 4:58PM, Justin Pannu <justinpannu 1503@gmail.com> wrote:


         Thanks Tom.
         EnSource Investments LLC was formed for the purpose of a potential investment in
         Hopewell and this entity may consist of the investors described herein. To provide you
         with as much understanding as I have on the fluidity of the fund ing situation, I will list out
         the individual members ranges and comfort level (if applicable).

I have had discussions with Jerry and his group is discussing a potential investment ranging from
        $50,000- $90,000. Jerry may possibly have additional investment in the $50,000 -
        $90,000 range (he will have an answer tomon·ow) .

My (Justin Pannu) potential investment is in the range of$75,000- $ 100,000.

I just spoke to Chad and his potential investment is in the range of $75,000 - $ 150,000. Chad
         conveyed that Cliff Sharp's potential investment is also $75,000-$150,000. Chad also
         expressed that Raj Sardessi is back in play but still very much on the fence and his
         potential investment could range from $50,000 - $100,000. Chad mentioned he
         approached Mark Schwasuch for a potential at investment at $150,000.

The timing is uncertain and any clarity on timing should be discussed with Chad.

My understanding is that two other potential investors may be approached by Jerry and Chad,
      although, I don't have a range for either.

I hope this helps

Regards,

Justin

                                                                                             '      EXHIBIT

                                                                                             ! ~~
                                                                                             IPannu
                                                                                                       Exhibit C
                                                                                                       Page 51
                                                                                                                   WIL_00000881
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5270 Page 53 of 66




On Sat, Aug 27, 2016 at 12:54 PM, Tom Tatham <tpt@ lngpartners.com> wrote:

          To summarize accurately I mentioned that I sent the memo to Doherty & Doherty on
          Friday together with a request to provide a draft Amended & Restated Company
          Agreement and the appropriate Manager/Director resolutions as soon as possible. We
          may be able to finish on Monday. l will take up your points and suggested additional
          provisions with Mark over the weekend. What level of subscription have you received?
          Please let us know.
Thanks,
Tom

Sent from my iPhone

>On Aug 27, 2016, at 2:33PM, Justin Pannu <justinpannu l 503@gmail.com> wrote:
>
>Hi Tom,
>
>
> For Jeny 's and Rich's benefit I will summarize our discussion.
>
> Thank you for taking my call today to address the our two high level concerns regarding the
         Memo and TR Operating/Company Agreement. We fully appreciate that ce1tain
         agreements are not in place as the deal and companies are a work-in-progress. I
         understand that Doherty is releasing a draft operating agreement on Tuesday to address
         the governance aspects of a robust operating agreement and to reflect the recently drafted
         memo.
>
> Jerry, Rich and I have discussed a few items we'd like to address in those draft agreements and,
         if you agree, we hope that you can forward to Dohetty so they can address the following
         points in the draft. Please let us know if any of the items below need additional
         discussion.
>
> 1. What are your thoughts on including a Ratchet provision for any shares that are sold below
         the original offering price?
>
> 2. Would you be willing to include a Right of First Refusal for the sale and purchase of new
         shares?
>
> 3. As it pertains to the share exchange agreement, we'd like to add language that allows us an
         ability to confirm how many outstanding shares are going to be in TR prior to
         conversion.




                                                                                                      Exhibit C
                                                                                                      Page 52
                                                                                                                  WIL_00000882
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5271 Page 54 of 66



>
> 4. With respect to voting rights, would you be open to super majority in interest votes on Loan's
        made to either company and to address the potentially significant number of units in TR
        that could be issued or exercised.
>
> We are open to suggestions and welcome your feedback on these additional provisions or we
        can wait for the draft and address any remaining concerns after the release.
>
>Please let me know if you require any additional clarification.
>
>Regards,
>
>Justin
>
>
>
>
>
>




                                                                                                      Exhibit C
                                                                                                      Page 53
                                                                                                              WIL_00000883
Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5272 Page 55 of 66




                                                                   EXHIBIT D




                                                                        Exhibit D
                                                                        Page 54
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5273 Page 56 of 66

Patterson, PC
                                                                                                                  Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                             Date                 Invoice #

                                                                                                  2/6/2017              2017-667



          Bill To

       Thomas Tatham
       Redacted




                                                                   P.O. No.               Terms                       Project

                                                                  January 2017         Due on receipt          Ensource v Title Rov...

   Date        Hours                              Description                                           Rate             Amount


                                              Redacted
                                              Redacted
                                                   Redacted
 1/20/2017          0.7                          Redacted                                               0.00                      0.00


 1/23/2017          0.4                       Redacted                             .                450.00                      180.00

                                                       Redacted


                                               Redacted
                                                 Redacted
 1/30/2017          1.6                          Redacted                                           450.00                      720.00



 1/31/2017          0.4                          Redacted                                           450.00                      180.00

Thank you for your business.
                                                                                 Total

                                                                                 Balance Due
          Phone #                 Fax #                                                   Web Site

       713-874-6444            713-874-6445                                       www.petepattersonlaw.com
                                                         Page 1                                                     Exhibit D
                                                                                                                    Page 55
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5274 Page 57 of 66

Patterson, PC
                                                                                                           Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                       Date                Invoice #

                                                                                            2/6/2017             2017-667



          Bill To

       Thomas Tatham
       Redacted




                                                              P.O. No.              Terms                      Project

                                                             January 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                          Description                                        Rate             Amount



                       Total hrs.6.3




Thank you for your business.
                                                                            Total                                  $1,980.00


                                                                            Balance Due                                  $0.00


          Phone #                 Fax #                                             Web Site

       713-874-6444            713-874-6445                                  www.petepattersonlaw.com
                                                    Page 2                                                   Exhibit D
                                                                                                             Page 56
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5275 Page 58 of 66

Patterson, PC
                                                                                                                    Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                                Date                Invoice #

                                                                                                     3/1/2017             2017-681



          Bill To

       Thomas Tatham
       Redacted




                                                                       P.O. No.              Terms                      Project

                                                                     February 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                                  Description                                         Rate             Amount

  2/1/2017          0.3                              Redacted                                           50.00                      15.00

  2/7/2017          2.2                              Redacted                                          225.00                     495.00


  2/7/2017          0.4                   Redacted                                                     400.00                     160.00

  2/8/2017          1                     Redacted                                                     400.00                     400.00

  2/8/2017          5.5                              Redacted                                          225.00                1,237.50



  2/8/2017          1.2                               Redacted                                          50.00                      60.00


  2/9/2017          9.7                              Redacted                                          225.00                2,182.50


  2/9/2017          1.9                              Redacted                                           50.00                      95.00



 2/10/2017          0.2             Redacted                                                            50.00                      10.00

 2/27/2017          0.6                              Redacted                                           50.00                      30.00



Thank you for your business.
                                                                                     Total

                                                                                     Balance Due
          Phone #                 Fax #                                                      Web Site

       713-874-6444            713-874-6445                                           www.petepattersonlaw.com
                                                            Page 1                                                    Exhibit D
                                                                                                                      Page 57
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5276 Page 59 of 66

Patterson, PC
                                                                                                                 Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                             Date                Invoice #

                                                                                                  3/1/2017             2017-681



          Bill To

       Thomas Tatham
       Redacted




                                                                    P.O. No.              Terms                      Project

                                                                  February 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                               Description                                         Rate             Amount

 2/28/2017          0.4                           Redacted                                          225.00                     90.00


 2/28/2017          0.3                           Redacted                                           50.00                     15.00



                          Reimbursable Expenses
 Redacted

                          Total Hrs. 23.7




Thank you for your business.
                                                                                  Total                                  $4,996.00


                                                                                  Balance Due                                  $0.00


          Phone #                   Fax #                                                 Web Site

       713-874-6444             713-874-6445                                       www.petepattersonlaw.com
                                                         Page 2                                                    Exhibit D
                                                                                                                   Page 58
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5277 Page 60 of 66

Patterson, PC
                                                                                                                    Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                                Date                Invoice #

                                                                                                     4/2/2017             2017-697



          Bill To

       Thomas Tatham
       Redacted




                                                                         P.O. No.            Terms                      Project

                                                                        March 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                                      Description                                     Rate             Amount

  3/1/2017          0.3                                  Redacted                                      400.00                     120.00


  3/2/2017          0.2             Redacted                                                           400.00                      80.00

  3/3/2017          0.4                              Redacted                                          400.00                     160.00


                                                             Redacted
 3/21/2017          0.3                        Redacted                                                400.00                     120.00

 3/23/2017          0.2             Redacted         .                                                 400.00                      80.00

                                                            Redacted

                                                         Redacted
 3/31/2017          0.2      Redacted                                                                  400.00                      80.00


                          Total hrs. 3.2




Thank you for your business.
                                                                                     Total                                  $1,280.00


                                                                                     Balance Due                                   $0.00


          Phone #                   Fax #                                                    Web Site

       713-874-6444             713-874-6445                                          www.petepattersonlaw.com
                                                                                                                      Exhibit D
                                                                                                                      Page 59
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5278 Page 61 of 66

Patterson, PC
                                                                                                                   Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                               Date                Invoice #

                                                                                                    5/1/2017             2017-741



          Bill To

       Thomas Tatham
       Redacted




                                                                       P.O. No.             Terms                      Project

                                                                       April 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                                     Description                                     Rate             Amount

  4/7/2017          0.4                    Redacted                                                    75.00                      30.00

 4/10/2017          0.7                               Redacted                                         75.00                      52.50


 4/14/2017          1.8                                Redacted                                       400.00                     720.00



 4/19/2017          0.7                               Redacted                                        400.00                     280.00


 4/25/2017          0.4                                 Redacted                                      400.00                     160.00



                                                       Redacted
                          Total Hrs. 4.2




Thank you for your business.
                                                                                    Total                                  Redacted


                                                                                    Balance Due                                   $0.00


          Phone #                   Fax #                                                   Web Site

       713-874-6444             713-874-6445                                         www.petepattersonlaw.com
                                                                                                                     Exhibit D
                                                                                                                     Page 60
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5279 Page 62 of 66

Patterson, PC
                                                                                                                                      Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                                                 Date                 Invoice #

                                                                                                                      6/1/2017              2017-754



          Bill To

       Thomas Tatham
       Redacted




                                                                                    P.O. No.                  Terms                       Project

                                                                                    May 2017               Due on receipt          Ensource v Title Rov...

   Date        Hours                                           Description                                                  Rate             Amount

  5/1/2017          0.3                                        Redacted                                                 400.00                      120.00


  5/2/2017          0.3                                       Redacted                                                  400.00                      120.00


  5/4/2017          0.4   Multiple back and forth with R Baker, M. Willis, re: BK filings. Confirmation of BK           400.00                      160.00
                          filings. Forward to opposing counsel.

 5/12/2017          0.2                                       Redacted                                                  400.00                       80.00

 5/25/2017          0.2                            Redacted                                                             400.00                       80.00

 5/30/2017          0.2                                     Redacted                                                    400.00                       80.00

 5/30/2017          0.3   Telephone call with BK assistant related to Title Rover BK filing and notices.                 75.00                       22.50
                          Interoffice communication with attorney PTP. - JA

 5/31/2017          0.7                                       Redacted                                                  400.00                      280.00


                          Total Hrs. 2.6




Thank you for your business.
                                                                                                  Total                                         $942.50


                                                                                                  Balance Due                                        $0.00


          Phone #                   Fax #                                                                     Web Site

       713-874-6444             713-874-6445                                                         www.petepattersonlaw.com
                                                                                                                                        Exhibit D
                                                                                                                                        Page 61
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5280 Page 63 of 66

Patterson, PC
                                                                                                       Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                   Date                Invoice #

                                                                                        7/3/2017             2017-782



          Bill To

       Thomas Tatham
       Redacted




                                                            P.O. No.            Terms                      Project

                                                            June 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                          Description                                    Rate             Amount
                                                 Redacted

                                              Redacted
                       Total Hrs. .7




Thank you for your business.
                                                                        Total                                    $280.00


                                                                        Balance Due                                  $0.00


          Phone #                 Fax #                                         Web Site

       713-874-6444            713-874-6445                              www.petepattersonlaw.com
                                                                                                         Exhibit D
                                                                                                         Page 62
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5281 Page 64 of 66

Patterson, PC
                                                                                                               Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                          Date                 Invoice #

                                                                                             8/31/2017               2017-815



          Bill To

       Thomas Tatham
       Redacted




                                                                   P.O. No.             Terms                      Project

                                                                  August 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                                Description                                      Rate             Amount

                                                      Redacted
  8/8/2017          0.6                            Redacted                                        75.00                      45.00



  8/8/2017          0.7                        Redacted                                          450.00                      315.00

 8/11/2017          3.5                            Redacted                                        75.00                     262.50


 8/14/2017          0.5                           Redacted                                         75.00                      37.50


 8/30/2017          0.3                           Redacted                                         75.00                      22.50



                          Total Hrs. 6




Thank you for your business.
                                                                                Total                                    $862.50


                                                                                Balance Due                                   $0.00


          Phone #                   Fax #                                               Web Site

       713-874-6444             713-874-6445                                     www.petepattersonlaw.com
                                                                                                                 Exhibit D
                                                                                                                 Page 63
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5282 Page 65 of 66

Patterson, PC
                                                                                                                Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                           Date                 Invoice #

                                                                                              10/2/2017               2017-835



          Bill To

       Thomas Tatham
       Redacted




                                                                  P.O. No.               Terms                      Project

                                                                September 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                              Description                                         Rate             Amount



                                               Redacted
                                                     Redacted
  9/8/2017          0.7                        Redacted                                             75.00                     52.50


 9/19/2017          0.5                           Redacted                                          75.00                     37.50



                          Total Hrs. 2.7




Thank you for your business.
                                                                                 Total                                    $592.50


                                                                                 Balance Due                                  $0.00


          Phone #                   Fax #                                                Web Site

       713-874-6444             713-874-6445                                      www.petepattersonlaw.com
                                                                                                                  Exhibit D
                                                                                                                  Page 64
      Case 3:17-cv-00079-H-LL Document 168-3 Filed 01/02/20 PageID.5283 Page 66 of 66

Patterson, PC
                                                                                                           Invoice
4309 Yoakum Blvd. Suite 2000
Houston, TX 77006-5817                                                                      Date                 Invoice #

                                                                                         11/2/2017               2017-858



          Bill To

       Thomas Tatham
       Redacted




                                                              P.O. No.              Terms                      Project

                                                             October 2017       Due on receipt          Ensource v Title Rov...

   Date        Hours                           Description                                       Rate             Amount

                                               Redacted
10/17/2017          0.4                        Redacted                                        75.00                     30.00




                          Total Hrs. .9




Thank you for your business.
                                                                            Total                                    $230.00


                                                                            Balance Due                                  $0.00


          Phone #                   Fax #                                           Web Site

       713-874-6444             713-874-6445                                 www.petepattersonlaw.com
                                                                                                             Exhibit D
                                                                                                             Page 65
